DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 



Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following have been interpreted under 112(f) as a means plus function limitation because of the combination of a non structural term and functional language. 

In claim 1 and 11, the limitations are “detecting part that detects a handle load applied to the handle part”, “a moving devices that moves the mobile robot..”, “a guide information producing part that produces…”, “a user move intention estimating part that estimates the 

In claims 6 & 12, the limitation “load tendency data producing part that produces load tendency data” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “load tendency data producing part” and functional language “that produces load tendency data indicating a tendency of the handle load applied to the handle part” without reciting sufficient structure to achieve the function. In claim 13, “an environment information acquiring part that acquires the environment information” has also been interpreted under 112(f). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 7, 8, 10, 11, 13, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tolstedt (U.S. PGPub # 2014/0379251) in view of Song (U.S. PGPub # 2017/0189259) and further in view of Tao (U.S. PGPub # 2019/0187723)




Re claim 1, Tolstedt teaches:
A map information update system that updates map information based on information acquired using multiple robots at least para 13, 61, and Figure 5
“It is yet another object of the present invention to describe a method of updating a map database comprising the steps of traversing a path with a navigational aid capable of recording location and altitude data, collecting location and altitude data about one or more objects of interest along the path in a memory device connected to the navigational aid, uploading the collected location and altitude data from the memory device to a central server, integrating the uploaded location and altitude data into existing map database, and downloading the updated map database information into one or more navigational aids for future use” para 13
“FIG. 5 better illustrates how data from multiple handheld navigation devices can be uploaded and compiled for sharing with other users worldwide. Multiple virtual walking sticks 10 (at locations throughout the world) record new geo-points as described in FIG. 3 and FIG. 4” para 61
the map information update system comprising: multiple at least para 34 and 45
“Existing systems can guide a visually handicapped person to a general location, but the present invention can guide the person to the exact location (with its highly-accurate, augmented GPS) and, more importantly, direct the person on how to hold the virtual walking stick 10 such that it is pointing directly at an object of importance, such as a mail slot, a crosswalk button, a curb, or the outline of a set of stairs” para 34
“If the user selects a specific destination, the virtual walking stick 10 will determine the best route (optimized for the visually-impaired) and begin issuing vocal directives to the user” para 45
the multiple at least para 11
“Accordingly, it is one objective of the present invention to describe a navigational aid for the visually impaired, comprising a location sensor, an inertial measurement unit, a computer processor, a non-volatile memory, a database of map data, and a user interface, wherein the location sensor and the inertial measurement unit are used to compute a location and an orientation of the navigational aid in three-dimensional space” para 11
one or multiple environment information acquiring robot (s) that each acquire (s) environment information of a map at least para 49, 61, and Figure 5
“The virtual walking stick 10 is used throughout the duration of a trip by a visually-impaired user to navigate both to and from a location, to detect and para 49
““FIG. 5 better illustrates how data from multiple handheld navigation devices can be uploaded and compiled for sharing with other users worldwide. Multiple virtual walking sticks 10 (at locations throughout the world) record new geo-points as described in FIG. 3 and FIG. 4” para 61
and a server that updates the map information at least para 61 and Figure 5
“These virtual walking sticks 10 are connected via a data connection 500 (which could be a hard-wired cable or a wireless data connection) to a personal computer or local server 40. An application on the server 40 then initiates an upload of data 510 to a cloud server 50. The cloud server 50 then integrates the data collected from multiple local servers 40 and then downloads updated map data 520 back to the local servers 40” para 61
and the environment information that is acquired by the one or multiple environment information acquiring robot(s) at least para 48, 61, and Figure 5
“For this reason, most embodiments of the virtual walking stick 10 will have a feature which will allow a user to touch the pointing tip 135 of the virtual walking stick 10 to an object located in three-dimensional space (a geospatial reference point, or a "geo-point") and to record that geo-point in the memory 230 of the virtual walking stick 10 for later uploading to a server and distribution to other users around the world” para 48
“These virtual walking sticks 10 are connected via a data connection 500 (which could be a hard-wired cable or a wireless data connection) to a personal computer or local server 40. An application on the server 40 then initiates an upload of data 510 to a cloud server 50. The cloud server 50 then integrates the data collected from multiple local servers 40 and then downloads updated map data 520 back to the local servers 40” para 61
a guide information producing part that produces guide information that guides the user to the walking route based on the map information at least para 11, 25, 34, and 46
“wherein the navigational aid uses the location and orientation, along with the map data, to provide navigational instructions and angle-dependent directives to a user to locate objects along a travel path” para 11
“The virtual walking stick 10 also offers an audio speaker 140 for broadcasting audible directives to the user, and an optional audio jack 150 where headphones, external speakers, or an ear bud can be plugged in” para 25
If the map information stored in the device also included information about the structure of the building itself, the virtual walking stick 10 could then give you instructions that would guide you to the door of the room, out into the hall, down to the stairs, and out of the building into the street” para 34
“The virtual walking stick 10 may use vibration as the man moves the device to indicate the edges of the intercom unit or to otherwise provide guidance as they are moving the device” para 46
a presenting part that presents presentation information to guide the user based on the guide information  at least para 25
“The virtual walking stick 10 also offers an audio speaker 140 for broadcasting audible directives to the user, and an optional audio jack 150 where headphones, external speakers, or an ear bud can be plugged in” para 25
a at least para 11
“Accordingly, it is one objective of the present invention to describe a navigational aid for the visually impaired, comprising a location sensor, an inertial measurement unit, a computer processor, a non-volatile memory, a database of map data, and a user interface, wherein the location sensor and the inertial measurement unit are used to compute a location and an orientation of the navigational aid in three-dimensional space” para 11
and a communicating part that transmits at least para 59
“At the end of the trip, the wand is plugged back into the computer for charging and updates (Step 430). All of the new geo-points that were created and recorded during the trip are uploaded to an internet-based "cloud server", where they are collected by a database application and integrated into the existing map sets for the corresponding area (Step 440). Finally, before the next trip is begun, newly updated map sets (now containing the geo-points recorded para 59

Tolstedt does not explicitly teach:
[For context: a server that updates the map information based on the information on the intention of the user to move] and the information on the  robot position that are acquired by the multiple  robots 

However, Tolstedt teaches:
“Accordingly, it is one objective of the present invention to describe a navigational aid for the visually impaired, comprising a location sensor, an inertial measurement unit, a computer processor, a non-volatile memory, a database of map data, and a user interface, wherein the location sensor and the inertial measurement unit are used to compute a location and an orientation of the navigational aid in three-dimensional space, and wherein the navigational aid uses the location and orientation, along with the map data, to provide navigational instructions and angle-dependent directives to a user to locate objects along a travel path” para 11
“It is yet another object of the present invention to describe a method of updating a map database comprising the steps of traversing a path with a navigational aid capable of recording location and altitude data, collecting location and altitude data about one or more objects of interest along the path in a memory device connected to the para 13
“If the user selects a specific destination, the virtual walking stick 10 will determine the best route (optimized for the visually-impaired) and begin issuing vocal directives to the user. Because the virtual walking stick 10 knows its current location as well as its orientation (the direction and angle at which it is pointing, as well as its height off the ground and its latitude and longitude), the device does more than issue simple navigation commands, however” para 45
“FIG. 5 better illustrates how data from multiple handheld navigation devices can be uploaded and compiled for sharing with other users worldwide. Multiple virtual walking sticks 10 (at locations throughout the world) record new geo-points as described in FIG. 3 and FIG. 4.”

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Tolstedt to explicitly track the location of the navigational device itself along with objects within the environment since the navigational device contains a location sensor and knows its current location, and uses its current location to record locations of objects in the environment. The motivation for this modification would be to address where the location of the navigational device is when encountering an object of interest in the environment. This would allow for the device to give an ample warning or notification of an 

Tolstedt does not teach:
the multiple mobile robots each acquiring information on an intention of the user to move 
wherein each of the multiple mobile robots comprises: a main body part;
a handle part that is disposed on the main body part, the handle part being able to be held by the user; 
a detecting part that detects a handle load applied to the handle part; 
a moving device that moves the mobile robot based on the handle load applied to the handle part; 
a user move intention estimating part
that estimates the intention of the user to move based on the handle load
and a communicating part that transmits the information on the intention of the user to move 

However, Song teaches:
the  mobile robot each acquiring information on an intention of the user to move at least para 65
The mobile robot taught by Song and shown in at least Figure 2 is equivalent to the claimed “mobile robot.”
“It is noted that the method as described above incorporates both the first scanning device 11 and the torque sensor 13 in an attempt to deduce the intention of the user operating the walking assistant apparatus 2. As a result, the walking assistant apparatus 2 implementing the method is capable of moving and turning in a speed that corresponds with the gait of the user” para 65
based on the information on the intention of the user to move at least para 65
“It is noted that the method as described above incorporates both the first scanning device 11 and the torque sensor 13 in an attempt to deduce the intention of the user operating the walking assistant apparatus 2. As a result, the walking assistant apparatus 2 implementing the method is capable of moving and turning in a speed that corresponds with the gait of the user” para 65
wherein each of the at least Figure 2 item 22
a handle part that is disposed on the main body part, the handle part being able to be held by the user at least Figure 2 item 221
a detecting part that detects a handle load applied to the handle part at least para 37, item 13
“The torque sensor 13 is disposed on the handle component 221. Referring to FIG. 3, the torque sensor 13 is disposed in a manner that when the user handles the handle component 221 using both hands, the torque sensor 13 is at a location between the hands of the user” para 37
a moving device that moves the mobile robot based on the handle load applied to the handle part at least Figure 2 item 21 (moving device), and para 65
“It is noted that the method as described above incorporates both the first scanning device 11 and the torque sensor 13 in an attempt to deduce the intention of the user operating the walking assistant apparatus 2. As a result, the walking assistant apparatus 2 implementing the method is capable of moving and turning in a speed that corresponds with the gait of the user” para 65
a user move intention estimating part that estimates the intention of the user to move based on the handle load at least para 65
“It is noted that the method as described above incorporates both the first scanning device 11 and the torque sensor 13 in an attempt to deduce the intention of the user operating the walking assistant apparatus 2. As a result, the para 65
and a communicating part that transmits the information on the intention of the user to move  at least para 65
“It is noted that the method as described above incorporates both the first scanning device 11 and the torque sensor 13 in an attempt to deduce the intention of the user operating the walking assistant apparatus 2. As a result, the walking assistant apparatus 2 implementing the method is capable of moving and turning in a speed that corresponds with the gait of the user” para 65

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Tolstedt in view of Song. 
Using multiple robots taught by Song in the manner taught by Tolstedt in at least para 61 and Figure 5 to collectively send and receive data to/from a remote server would also be obvious. A single robot or cane recording, and updating environment data within a remote server keeps the data up to date, and ensures accuracy. The inclusion of numerous robots or canes all collectively contributing to the updating of data only increases the accuracy, and reliability of the data, directly improving the invention.
Utilizing the structure taught by Song including the main body part, handle, torque sensor, and moving part within the system taught by Tolstedt would simply be a change of shape or form. Tolstedt teaches in para 27 “However, it should be noted that this shape is 
Including the user intention measuring features of Song would also be obvious. Song teaches in in para 4: “Conventionally, a walking aid device may be categorized into one of a passive walking aid device and an active walking aid device. While a passive walking aid device, such as an assistive cane, is relatively lighter and easy to operate, the weight of the passive walking aid device must be carried by the user during a walk.” The invention taught by Tolstedt is a passive walking aid device. For a person who cannot walk on his or her own, or needs more walking assistance than a passive walking aid device, an active walking aid device might be required, such as the active walking aid device taught by Song. For an active walking aid device to be effective, Song teaches in para 6: “An active walking aid device is typically equipped with a set of wheels, motors for driving the set of wheels, and means for detecting an intention of the user so as to move the active walking aid device accordingly.” It would be obvious to one having ordinary skill in the art to apply the navigational aid, and map updating system taught by Tolstedt within the form taught by Song, including the intention detection of the user, to enable a person who requires an active walking aid device the ability to utilize the invention taught by Tolstedt.


and a server that updates the map information based on the information on the intention of the user to move 

However, Tao teaches:
and a server that updates the map information based on the information on the intention of the user to move at least para 29, 49, and 53
In para 29, Tao teaches “a user as a passenger may specify a starting location and a destination of a trip.” A specified starting location and destination for traveling is equivalent to the claimed “intention of the user to move.”
Later in para 49, Tao teaches “Traffic condition determiner 503 then determines if the detected traffic conditions 601-602 are included in a predefined list of reportable traffic conditions. If they are reportable, i.e., within the predefined list, DV 101D reports or sends the detected traffic conditions 601-602 to remote server 103. Note, reportable types of traffic conditions may include slow traffic on highway moving less than a predetermined speed, e.g., 25 miles/hour (m/h), slow traffic on highway moving between a predetermined range, e.g., 25-50 m/h, stopped traffic, car accident, road construction, temporary detour, and/or unknown obstacles, etc. In one embodiment, an ADV only transmit the real-time traffic data to the server for map update if the ADV is required to reroute due to the detected traffic condition.” Here, Tao teaches a server updating map information pertaining to detected traffic data, which is equivalent to the 
Tao further teaches the user selected route and rerouting to be equivalent to an “intention of the user to move” in at least para 53: “Individual ADVs can then use real-time traffic information to optimize their driving, including prompting passenger to confirm rerouting when there is traffic jam miles away, saving computing time (or improve accuracy) to detect unusual road conditions such as road construction, road detour situation. etc.”

	Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Tolstedt in view of Tao to include the server updating map data based on user intention. The motivation for this modification would be to increase the versatility and accuracy of the invention. Relying entirely on location data for this system could lead to errors. Including updating maps based on user intention further increases the information given for updating the map, thereby increasing the accuracy of the map. Additionally, including map updates based on user intention may incorporate useful data that location data might not contain. For example, if the path before a set of stairs has a detected obstruction, it would be useful to warn the user there are stairs ahead further in advance than usual.


Re claim 2, Tolstedt teaches:
The map information update system according to claim 1, wherein the one or multiple environment information acquiring robot(s) acquire(s) at least one piece of information of those on a hazardous area that blocks the walking of the user at least para 49
“The virtual walking stick 10 is used throughout the duration of a trip by a visually-impaired user to navigate both to and from a location, to detect and "feel" known and mapped objects and obstacles on a path, and to record new, discovered objects along the way” para 49
The detection and recording of “objects and obstacles on a path” is equivalent to the claimed “hazardous area that blocks the walking of the user.” Any obstacle on a path would be hazardous to someone who is visually impaired.
an interest target area having a target present therein that induces interest in a person at least para 13
“It is yet another object of the present invention to describe a method of updating a map database comprising the steps of traversing a path with a navigational aid capable of recording location and altitude data, collecting location and altitude data about one or more objects of interest along the path in a memory device connected to the navigational aid” para 13
as the environment information, and wherein the server updates the map information based on information on the intention of the user to move in a vicinity of at least one at least para 13, 42, and 49
“The virtual walking stick 10 is used throughout the duration of a trip by a visually-impaired user to navigate both to and from a location, to detect and "feel" known and mapped objects and obstacles on a path, and to record new, discovered objects along the way” para 49
“It is yet another object of the present invention to describe a method of updating a map database comprising the steps of traversing a path with a navigational aid capable of recording location and altitude data, collecting location and altitude data about one or more objects of interest along the path in a memory device connected to the navigational aid” para 13
“For example, when plugged in, the virtual walking stick 10 may automatically make requests through the computer to (1) upload any data it may have acquired during a recent trip and (2) download any map updates or software updates required from an internet service” para 42

Tolstedt does not teach:
and a jamming area having jamming of people occurring therein
as the environment information, and wherein the server updates the map information based on information on the intention of the user to move in a vicinity of at least one area of the jamming area


and a jamming area having jamming of people occurring therein at least para 49
“Traffic condition determiner 503 then determines if the detected traffic conditions 601-602 are included in a predefined list of reportable traffic conditions. If they are reportable, i.e., within the predefined list, DV 101D reports or sends the detected traffic conditions 601-602 to remote server 103. Note, reportable types of traffic conditions may include slow traffic on highway moving less than a predetermined speed, e.g., 25 miles/hour (m/h), slow traffic on highway moving between a predetermined range, e.g., 25-50 m/h, stopped traffic, car accident, road construction, temporary detour, and/or unknown obstacles, etc” para 49
as the environment information, and wherein the server updates the map information based on information on the intention of the user to move in a vicinity of at least one area of the at least para 49
“In one embodiment, an ADV only transmit the real-time traffic data to the server for map update if the ADV is required to reroute due to the detected traffic condition” para 49

	Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Tolstedt in view of Tao to include the detecting traffic jams and updating the map to include traffic stoppages. The motivation for this modification would be to 

Re claim 7, Tolstedt teaches:
The map information update system according to claim 1, wherein each of the multiple at least para 49, 61, and Figure 5
“The virtual walking stick 10 is used throughout the duration of a trip by a visually-impaired user to navigate both to and from a location, to detect and "feel" known and mapped objects and obstacles on a path, and to record new, discovered objects along the way” para 49
““FIG. 5 better illustrates how data from multiple handheld navigation devices can be uploaded and compiled for sharing with other users worldwide. Multiple virtual walking sticks 10 (at locations throughout the world) record new geo-points as described in FIG. 3 and FIG. 4” para 61
wherein the server updates the map information based on the pieces of environment information acquired by the environment information acquiring parts of the multiple at least para 48, 61 and Figure 5
“For this reason, most embodiments of the virtual walking stick 10 will have a feature which will allow a user to touch the pointing tip 135 of the virtual para 48
“These virtual walking sticks 10 are connected via a data connection 500 (which could be a hard-wired cable or a wireless data connection) to a personal computer or local server 40. An application on the server 40 then initiates an upload of data 510 to a cloud server 50. The cloud server 50 then integrates the data collected from multiple local servers 40 and then downloads updated map data 520 back to the local servers 40” para 61

Tolstedt does not teach a mobile robot.
However, Song teaches a mobile robot in at least para 32 and Figure 1.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Tolstedt in view of Song. Using multiple robots taught by Song in the manner taught by Tolstedt in at least para 61 and Figure 5 to collectively send and receive data to/from a remote server would also be obvious. A single robot or cane recording, and updating environment data within a remote server keeps the data up to date, and ensures accuracy. The inclusion of numerous robots or canes all collectively contributing to the updating of data only increases the accuracy, and reliability of the data, directly improving the invention. Utilizing the structure taught by Song in the form of a mobile robot would simply be a change of shape or form. Tolstedt teaches in para 27 “However, it should be noted that this shape is intended to be 


Re claim 8:
The map information update system according to claim 1, wherein the one or multiple environment information acquiring robot(s) comprise(s) the mobile robot(s) 

Tolstedt teaches multiple environment information acquiring navigational aids in at least para 61 and Figure 5.
Tolstedt does not teach a mobile robot.
However, Song teaches a mobile robot in at least para 32 and Figure 1.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Tolstedt in view of Song. Using multiple robots taught by Song in the manner taught by Tolstedt in at least para 61 and Figure 5 to collectively send and receive data to/from a remote server would also be obvious. A single robot or cane recording, and updating environment data within a remote server keeps the data up to date, and ensures accuracy. The inclusion of numerous robots or canes all collectively contributing to the updating of data only 

Re claim 10, Tolstedt does not teach:
The map information update system according to claim 1, wherein the moving device comprises a rotating body, and wherein the user move intention estimating part estimates the intent-ion of the user to move based on information on a rotation amount of the rotating body

However, Song teaches:
The map information update system according to claim 1, wherein the moving device comprises a rotating body at least para 61 and Figures 9 and 10
“For example, in one instance as illustrated in FIG. 9, when the user operating the walking assistant apparatus 2 intends to turn right, the right hand of the user pulls a right-hand part of the handle component 221 backward (toward the user) drives the handle component 221 to turn in a clockwise direction about the X-axis” para 61
and wherein the user move intention estimating part estimates the intention of the user to move based on information on a rotation amount of the rotating body at least para 61, 64, and 65
“For example, in one instance as illustrated in FIG. 9, when the user operating the walking assistant apparatus 2 intends to turn right, the right hand of the user pulls a right-hand part of the handle component 221 backward (toward the user) and the left hand of the user pushes a left-hand part of the handle component 221 forward (away from the user). As a result, the detected torque detected by the torque sensor 13 is one that drives the handle component 221 to turn in a clockwise direction about the X-axis” para 61
“After both the compliant motion speed and the compliant rotational speed are obtained, in step 36, the processor 11 controls the motion unit 21 to move at the compliant motion speed, and controls the motion unit 21 to turn at the compliant rotational speed. This in turn brings the walking assistant apparatus 2 to move at the compliant motion speed and to turn at the compliant rotational speed” para 64
“It is noted that the method as described above incorporates both the first scanning device 11 and the torque sensor 13 in an attempt to deduce the para 65

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Tolstedt in view of Song to include the rotating body and user move intention part. Tolstedt teaches in para 27: “In the embodiment shown in FIG. 1, the virtual walking stick 10 is handheld, roughly wand- or baton-shaped, and approximately 8-10 inches in length. This embodiment is intended to emulate the handle of an actual walking stick used by a visually-impaired person, and provides a convenient shape for pointing at objects, holding in the hand, speaking into when giving commands, etc. However, it should be noted that this shape is intended to be an example only, and not limiting in any fashion. It would be obvious to one skilled in the art that the same functionality that has been or will be described herein can be achieved using a different form factor without changing the intent of the invention.” In a scenario where a person requires a navigational aid, but also requires walking assistance, it would be obvious to use the form taught by Song within the invention of Tolstedt, and to incorporate the intention estimation part to further support the person walking, giving them full control over the navigational aid despite their disability.

Re claim 11, Tolstedt teaches:
a guide information producing part that produces guide information guiding the user to the walking route based on map information at least para 11, 25, 34, and 46
“wherein the navigational aid uses the location and orientation, along with the map data, to provide navigational instructions and angle-dependent directives to a user to locate objects along a travel path” para 11
“The virtual walking stick 10 also offers an audio speaker 140 for broadcasting audible directives to the user, and an optional audio jack 150 where headphones, external speakers, or an ear bud can be plugged in” para 25
If the map information stored in the device also included information about the structure of the building itself, the virtual walking stick 10 could then give you instructions that would guide you to the door of the room, out into the hall, down to the stairs, and out of the building into the street” para 34
“The virtual walking stick 10 may use vibration as the man moves the device to indicate the edges of the intercom unit or to otherwise provide guidance as they are moving the device” para 46
a presenting part that presents presentation information to guide the user based on the guide information at least para 25
“The virtual walking stick 10 also offers an audio speaker 140 for broadcasting audible directives to the user, and an optional audio jack 150 where headphones, external speakers, or an ear bud can be plugged in” para 25
a at least para 11
“Accordingly, it is one objective of the present invention to describe a navigational aid for the visually impaired, comprising a location sensor, an para 11
and a communicating part that transmits at least para 59
“At the end of the trip, the wand is plugged back into the computer for charging and updates (Step 430). All of the new geo-points that were created and recorded during the trip are uploaded to an internet-based "cloud server", where they are collected by a database application and integrated into the existing map sets for the corresponding area (Step 440). Finally, before the next trip is begun, newly updated map sets (now containing the geo-points recorded by all virtual walking sticks that have connected to the cloud server that day) are downloaded from the cloud server into the virtual walking stick 10 (Step 450)” para 59
the communicating part receiving the map information at least para 59
“At the end of the trip, the wand is plugged back into the computer for charging and updates (Step 430). All of the new geo-points that were created and recorded during the trip are uploaded to an internet-based "cloud server", where they are collected by a database application and integrated into the existing map sets for the corresponding area (Step 440). Finally, before the next trip is begun, newly updated map sets (now containing the geo-points recorded para 59
wherein the communicating part receives the map information that is updated based on at least para 59
“At the end of the trip, the wand is plugged back into the computer for charging and updates (Step 430). All of the new geo-points that were created and recorded during the trip are uploaded to an internet-based "cloud server", where they are collected by a database application and integrated into the existing map sets for the corresponding area (Step 440). Finally, before the next trip is begun, newly updated map sets (now containing the geo-points recorded by all virtual walking sticks that have connected to the cloud server that day) are downloaded from the cloud server into the virtual walking stick 10 (Step 450)” para 59
and environment information acquired by one or multiple environment information acquiring robot (s) that acquire (s) the environment information of a map at least para 49, 61, and Figure 5
“The virtual walking stick 10 is used throughout the duration of a trip by a visually-impaired user to navigate both to and from a location, to detect and "feel" known and mapped objects and obstacles on a path, and to record new, discovered objects along the way” para 49
““FIG. 5 better illustrates how data from multiple handheld navigation devices can be uploaded and compiled for sharing with other users worldwide. Multiple virtual walking sticks 10 (at locations throughout the world) record new geo-points as described in FIG. 3 and FIG. 4” para 61
wherein the guide information producing part guides the user to the walking route based on the updated map information at least para 11, 25, 34, and 46
“wherein the navigational aid uses the location and orientation, along with the map data, to provide navigational instructions and angle-dependent directives to a user to locate objects along a travel path” para 11
“The virtual walking stick 10 also offers an audio speaker 140 for broadcasting audible directives to the user, and an optional audio jack 150 where headphones, external speakers, or an ear bud can be plugged in” para 25
If the map information stored in the device also included information about the structure of the building itself, the virtual walking stick 10 could then give you instructions that would guide you to the door of the room, out into the hall, down to the stairs, and out of the building into the street” para 34
“The virtual walking stick 10 may use vibration as the man moves the device to indicate the edges of the intercom unit or to otherwise provide guidance as they are moving the device” para 46


Tolstedt does not explicitly teach:
wherein the communicating part receives the map information that is updated based on 

However, Tolstedt teaches:
“Accordingly, it is one objective of the present invention to describe a navigational aid for the visually impaired, comprising a location sensor, an inertial measurement unit, a computer processor, a non-volatile memory, a database of map data, and a user interface, wherein the location sensor and the inertial measurement unit are used to compute a location and an orientation of the navigational aid in three-dimensional space, and wherein the navigational aid uses the location and orientation, along with the map data, to provide navigational instructions and angle-dependent directives to a user to locate objects along a travel path” para 11
“It is yet another object of the present invention to describe a method of updating a map database comprising the steps of traversing a path with a navigational aid capable of recording location and altitude data, collecting location and altitude data about one or more objects of interest along the path in a memory device connected to the navigational aid, uploading the collected location and altitude data from the memory device to a central server, integrating the uploaded location and altitude data into existing map database, and downloading the updated map database information into one or more navigational aids for future use” para 13
“If the user selects a specific destination, the virtual walking stick 10 will determine the best route (optimized for the visually-impaired) and begin issuing vocal directives to the user. Because the virtual walking stick 10 knows its current location as well as its orientation (the direction and angle at which it is pointing, as well as its height off the ground and its latitude and longitude), the device does more than issue simple navigation commands, however” para 45
“FIG. 5 better illustrates how data from multiple handheld navigation devices can be uploaded and compiled for sharing with other users worldwide. Multiple virtual walking sticks 10 (at locations throughout the world) record new geo-points as described in FIG. 3 and FIG. 4.”

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Tolstedt to explicitly track the location of the navigational device itself along with objects within the environment since the navigational device contains a location sensor and knows its current location, and uses its current location to record locations of objects in the environment. The motivation for this modification would be to address where the location of the navigational device is when encountering an object of interest in the environment. This would allow for the device to give an ample warning or notification of an approaching object, increasing the efficiency and versatility of the invention. This idea is taught within at least para 45 of Tolstedt: “Because the virtual walking stick 10 knows its current location as well as its orientation (the direction and angle at which it is pointing, as well as its height off the ground and its latitude and longitude), the device does more than issue simple 


Tolstedt does not teach:
A mobile robot that guides a user to a walking route, the mobile robot comprising: a main body part; 
a handle part that is disposed on the main body part, the handle part being able to be held by the user
a detecting part that detects a handle load applied to the handle part; 
a moving device that moves the mobile robot based on the handle load applied to the handle part; 
a user move intention estimating part that estimates an intention of the user to move based on the handle load; 
and a communicating part that transmits information on the intention of the user to move 
wherein the communicating part receives the map information that is updated based on the information on the intention of the user to move and 

However, Song teaches:
A mobile robot that guides a user to a walking route, the mobile robot comprising: a main body part; at least Figure 2 item 22
a handle part that is disposed on the main body part, the handle part being able to be held by the user at least Figure 2 item 221
a detecting part that detects a handle load applied to the handle part; at least para 37, item 13
“The torque sensor 13 is disposed on the handle component 221. Referring to FIG. 3, the torque sensor 13 is disposed in a manner that when the user handles the handle component 221 using both hands, the torque sensor 13 is at a location between the hands of the user” para 37
a moving device that moves the mobile robot based on the handle load applied to the handle part at least Figure 2 item 21 (moving device), and para 65
“It is noted that the method as described above incorporates both the first scanning device 11 and the torque sensor 13 in an attempt to deduce the intention of the user operating the walking assistant apparatus 2. As a result, the walking assistant apparatus 2 implementing the method is capable of moving and turning in a speed that corresponds with the gait of the user” para 65
a user move intention estimating part that estimates an intention of the user to move based on the handle load at least para 65
“It is noted that the method as described above incorporates both the first scanning device 11 and the torque sensor 13 in an attempt to deduce the intention of the user operating the walking assistant apparatus 2. As a result, the walking assistant apparatus 2 implementing the method is capable of moving and turning in a speed that corresponds with the gait of the user” para 65

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Tolstedt in view of Song. 
Using multiple robots taught by Song in the manner taught by Tolstedt in at least para 61 and Figure 5 to collectively send and receive data to/from a remote server would also be obvious. A single robot or cane recording, and updating environment data within a remote server keeps the data up to date, and ensures accuracy. The inclusion of numerous robots or canes all collectively contributing to the updating of data only increases the accuracy, and reliability of the data, directly improving the invention.
Utilizing the structure taught by Song including the main body part, handle, torque sensor, and moving part within the system taught by Tolstedt would simply be a change of shape or form. Tolstedt teaches in para 27 “However, it should be noted that this shape is intended to be an example only, and not limiting in any fashion. It would be obvious to one skilled in the art that the same functionality that has been or will be described herein can be achieved using a different form factor without changing the intent of the invention.” A possible 
Including the user intention measuring features of Song would also be obvious. Song teaches in in para 4: “Conventionally, a walking aid device may be categorized into one of a passive walking aid device and an active walking aid device. While a passive walking aid device, such as an assistive cane, is relatively lighter and easy to operate, the weight of the passive walking aid device must be carried by the user during a walk.” The invention taught by Tolstedt is a passive walking aid device. For a person who cannot walk on his or her own, or needs more walking assistance than a passive walking aid device, an active walking aid device might be required, such as the active walking aid device taught by Song. For an active walking aid device to be effective, Song teaches in para 6: “An active walking aid device is typically equipped with a set of wheels, motors for driving the set of wheels, and means for detecting an intention of the user so as to move the active walking aid device accordingly.” It would be obvious to one having ordinary skill in the art to apply the navigational aid, and map updating system taught by Tolstedt within the form taught by Song, including the intention detection of the user, to enable a person who requires an active walking aid device the ability to utilize the invention taught by Tolstedt.





and a communicating part that transmits information on the intention of the user to move 
wherein the communicating part receives the map information that is updated based on the information on the intention of the user to move and 

However, Tao teaches:
and a communicating part that transmits information on the intention of the user to move at least para 29, 49, and 53
In para 29, Tao teaches “a user as a passenger may specify a starting location and a destination of a trip.” A specified starting location and destination for traveling is equivalent to the claimed “intention of the user to move.”
Later in para 49, Tao teaches “Traffic condition determiner 503 then determines if the detected traffic conditions 601-602 are included in a predefined list of reportable traffic conditions. If they are reportable, i.e., within the predefined list, DV 101D reports or sends the detected traffic conditions 601-602 to remote server 103. Note, reportable types of traffic conditions may include slow traffic on highway moving less than a predetermined speed, e.g., 25 miles/hour (m/h), slow traffic on highway moving between a predetermined range, e.g., 25-50 m/h, stopped traffic, car accident, road construction, temporary detour, and/or 
Tao further teaches the user selected route and rerouting to be equivalent to an “intention of the user to move” in at least para 53: “Individual ADVs can then use real-time traffic information to optimize their driving, including prompting passenger to confirm rerouting when there is traffic jam miles away, saving computing time (or improve accuracy) to detect unusual road conditions such as road construction, road detour situation. etc.”
wherein the communicating part receives the map information that is updated based on the information on the intention of the user to move and at least para 29, 49, and 53
In para 29, Tao teaches “a user as a passenger may specify a starting location and a destination of a trip.” A specified starting location and destination for traveling is equivalent to the claimed “intention of the user to move.”
Later in para 49, Tao teaches “Traffic condition determiner 503 then determines if the detected traffic conditions 601-602 are included in a predefined list of reportable traffic conditions. If they are reportable, i.e., within the predefined list, DV 101D reports or sends the detected traffic conditions 601-602 to remote server 103. Note, reportable types of traffic conditions may include slow traffic on highway moving less than a predetermined speed, e.g., 25 miles/hour (m/h), slow traffic on highway moving between a predetermined range, e.g., 25-50 m/h, stopped traffic, car accident, road construction, temporary detour, and/or unknown obstacles, etc. In one embodiment, an ADV only transmit the real-time traffic data to the server for map update if the ADV is required to reroute due to the detected traffic condition.” Here, Tao teaches a server updating map information pertaining to detected traffic data, which is equivalent to the claimed “a server that updates the map information.” Since this detected traffic data causes a reroute of the vehicle, and the initial user selected route is equivalent to an “intention of the user to move,” this exert fully covers the scope of the limitation.
Tao further teaches the user selected route and rerouting to be equivalent to an “intention of the user to move” in at least para 53: “Individual ADVs can then use real-time traffic information to optimize their driving, including prompting passenger to confirm rerouting when there is traffic jam miles away, saving computing time (or improve accuracy) to detect unusual road conditions such as road construction, road detour situation. etc.”


Re claim 13, Tolstedt teaches:
The at least para 49
“The virtual walking stick 10 is used throughout the duration of a trip by a visually-impaired user to navigate both to and from a location, to detect and "feel" known and mapped objects and obstacles on a path, and to record new, discovered objects along the way” para 49
and wherein the communicating part transmits the environment information acquired by the environment information acquiring part, to a server at least para 59
“All of the new geo-points that were created and recorded during the trip are uploaded to an internet-based "cloud server", where they are collected by a  para 59

Tolstedt does not teach a mobile robot.
However, Song teaches a mobile robot in at least para 32 and Figure 1.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Tolstedt in view of Song. Using multiple robots taught by Song in the manner taught by Tolstedt in at least para 61 and Figure 5 to collectively send and receive data to/from a remote server would also be obvious. A single robot or cane recording, and updating environment data within a remote server keeps the data up to date, and ensures accuracy. The inclusion of numerous robots or canes all collectively contributing to the updating of data only increases the accuracy, and reliability of the data, directly improving the invention. Utilizing the structure taught by Song in the form of a mobile robot would simply be a change of shape or form. Tolstedt teaches in para 27 “However, it should be noted that this shape is intended to be an example only, and not limiting in any fashion. It would be obvious to one skilled in the art that the same functionality that has been or will be described herein can be achieved using a different form factor without changing the intent of the invention.” A motivation for using the form taught by Song would be to apply the benefits taught by Tolstedt for someone who cannot walk normally on his or her own, thereby unable to use the cane taught by Tolstedt effectively.


Re claim 15, Tolstedt does not teach:
The mobile robot according to claim 11, wherein the moving device comprises a rotating body
 and wherein the user move intention estimating part estimates the intention of the user to move based on information on a rotation amount of the rotating body

However, Song teaches:
The mobile robot according to claim 11, wherein the moving device comprises a rotating body at least para 61 and Figures 9 and 10
“For example, in one instance as illustrated in FIG. 9, when the user operating the walking assistant apparatus 2 intends to turn right, the right hand of the user pulls a right-hand part of the handle component 221 backward (toward the user) and the left hand of the user pushes a left-hand part of the handle component 221 forward (away from the user). As a result, the detected torque detected by the torque sensor 13 is one that drives the handle component 221 to turn in a clockwise direction about the X-axis” para 61
 and wherein the user move intention estimating part estimates the intention of the user to move based on information on a rotation amount of the rotating body at least para 61, 64, and 65
“For example, in one instance as illustrated in FIG. 9, when the user operating the walking assistant apparatus 2 intends to turn right, the right hand of the user pulls a right-hand part of the handle component 221 backward (toward the user) drives the handle component 221 to turn in a clockwise direction about the X-axis” para 61
“After both the compliant motion speed and the compliant rotational speed are obtained, in step 36, the processor 11 controls the motion unit 21 to move at the compliant motion speed, and controls the motion unit 21 to turn at the compliant rotational speed. This in turn brings the walking assistant apparatus 2 to move at the compliant motion speed and to turn at the compliant rotational speed” para 64
“It is noted that the method as described above incorporates both the first scanning device 11 and the torque sensor 13 in an attempt to deduce the intention of the user operating the walking assistant apparatus 2. As a result, the walking assistant apparatus 2 implementing the method is capable of moving and turning in a speed that corresponds with the gait of the user” para 65

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Tolstedt in view of Song to include the rotating body and user move intention part. Tolstedt teaches in para 27: “In the embodiment shown in FIG. 1, the virtual walking stick 10 is handheld, roughly wand- or baton-shaped, and approximately 8-10 inches in length. This embodiment is intended to emulate the handle of an actual walking stick used by a visually-impaired person, and provides a convenient shape for pointing at objects, holding in .

Claims 3, 4, & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tolstedt (U.S. PGPub # 2014/0379251) in view of Song (U.S. PGPub # 2017/0189259), Tao (U.S. PGPub # 2019/0187723), and further in view of Basalamah (U.S. PGPub # 2016/0078758)

Re claim 3, Tolstedt does not teach: 
The map information update system according to claim 2, wherein the server estimates a hazard degree of a vicinity of the hazardous area based on the information on the intention of the user to move in the vicinity of the hazardous area
and updates the map information based on information on the hazard degree

However, Basalamah teaches:
The map information update system according to claim 2, wherein the server estimates a hazard degree of a vicinity of the hazardous area based on the information on the at least para 23, 49, 61, and 62
“In this example, users are interested in a traffic route directed from south to north as indicated in arrow in FIG. 3C. The vehicle 4 is detected with the pattern that includes t=0 at location C, t=1 at location B, and t=2 at location A, and this pattern indicates a route that goes from the north to south. The vehicle 3 is detected with the pattern that includes t=0 through t=2 all at location A, and this pattern indicates that the vehicle 3 is stationary. Only vehicle 1 is detected with the pattern that includes t=0 at location A, t=1 at location B, and t=2 at location C, and this pattern indicates a route that goes from the south to north as the users are interested. Therefore, the backend server 102 will update the traffic information in location A, B, C accordingly, since the user will be interested in this route” para 49. This exert shows Basalamah teaches updating a map based on the intention of a user to move in the vicinity.
“The processing circuitry selectively updates the traffic map based on the updating priority. The processing circuitry analyzes the traffic related information obtained in step 414 and determines the update priority” para 61. This exert shows Basalamah teaches updating said traffic map based on a priority level, which is associated with the degree of congestion.
and updates the map information based on information on the hazard degree at least para 23, 49, 61, and 62
Basalamah teaches in para 23: “This allows organizers to readily identify alternative traffic routes for pedestrians and vehicles alike to alleviate traffic congestion and/or allows owners of the wireless devices 110 to easily identify alternative routes to save time in their travel while also providing a potentially safer traveling route.” Basalamah later breaks down the degrees of congestion into high, medium, and light in para 62, indicating the traffic is heavy or in a gridlock, traffic is busy but not at a standstill, and that traffic is normally flowing. One of ordinary skill in the art would recognize that these congestion degrees could also be related to hazard degrees. Basalamah teaches avoiding said traffic congestion in para 23 to save time, but to also use a safer traveling route. Basalamah also further specifies that the high level updating priority may be set “when there is a construction, an accident or a closure of the road” whereas the light level is set when traffic is flowing normally. One of ordinary skill in the art would recognize that high traffic congestion due to an accident or construction is more of a hazard than normally flowing traffic.
“In this example, users are interested in a traffic route directed from south to north as indicated in arrow in FIG. 3C. The vehicle 4 is detected with the pattern that includes t=0 at location C, t=1 at location B, and t=2 at location A, and this pattern indicates a route that goes from the north to south. The vehicle 3 is detected with the pattern that includes t=0 through t=2 all at location A, and this pattern indicates that the vehicle 3 is stationary. Only vehicle 1 is detected with the pattern that includes t=0 at location A, t=1 at location B, and t=2 at location Therefore, the backend server 102 will update the traffic information in location A, B, C accordingly, since the user will be interested in this route” para 49. This exert shows Basalamah teaches updating a map based on the intention of a user to move in the vicinity.
“The processing circuitry selectively updates the traffic map based on the updating priority. The processing circuitry analyzes the traffic related information obtained in step 414 and determines the update priority” para 61. This exert shows Basalamah teaches updating said traffic map based on a priority level, which is associated with the degree of congestion / hazard.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Tolstedt in view of Basalamah to include the hazard degree map updating. The more frequently the map is updated, and the more information a map is updated with both directly contribute to an increase in the maps accuracy. It is important for the map shared by the various navigational aids taught by Tolstedt is as up to date as possible to ensure the safety of the users involved. Including hazard updates on a map directly increases the reliability and accuracy of the map, and directly increases the safety of the user. Including degrees of hazard further increases the reliability, accuracy, and safety of the user. Basalamah also teaches a motivation for this modification in at least para 23: “This allows organizers to readily identify alternative traffic routes for pedestrians and vehicles alike to alleviate traffic to easily identify alternative routes to save time in their travel while also providing a potentially safer traveling route.”


Re claim 4, Tolstedt does not teach:
The map information update system according to claim 2, wherein the server estimates a congestion degree of a vicinity of at least one area of the interest target area and the jamming area based on the information on the intention of the user to move in the vicinity of at least the one area of the interest target area and the jamming area
and updates the map information based on the information on the congestion degree

However, Basalamah teaches:
The map information update system according to claim 2, wherein the server estimates a congestion degree of a vicinity of at least one area of the interest target area and the jamming area based on the information on the intention of the user to move in the vicinity of at least the one area of the interest target area and the jamming area at least para 49, 61, and 62
“In this example, users are interested in a traffic route directed from south to north as indicated in arrow in FIG. 3C. The vehicle 4 is detected with the pattern that includes t=0 at location C, t=1 at location B, and t=2 at location A, and this pattern indicates a route that goes from the north to south. The vehicle 3 is detected with the pattern that includes t=0 through t=2 all at location A, and this Therefore, the backend server 102 will update the traffic information in location A, B, C accordingly, since the user will be interested in this route” para 49. This exert shows Basalamah teaches updating a map based on the intention of a user to move in the vicinity.
“The processing circuitry selectively updates the traffic map based on the updating priority. The processing circuitry analyzes the traffic related information obtained in step 414 and determines the update priority” para 61. This exert shows Basalamah teaches updating said traffic map based on a priority level, which is associated with the degree of congestion
In at least para 62,  Basalamah teaches the update priority level is in three categories: high, medium, and light, and that each of these categories relates to a congestion degree of “the traffic level is heavy, or that gridlock exists” “that the traffic level is busy but not at a standstill” and “that traffic is flowing normally or at least above a minimal congestion rate” which is equivalent to the claimed “congestion degree.”
and updates the map information based on the information on the congestion degree at least para 62
“The processing circuitry selectively updates the traffic map based on the updating priority. The processing circuitry analyzes the traffic related para 61. This exert shows Basalamah teaches updating said traffic map based on a priority level, which is associated with the degree of congestion.
In at least para 62,  Basalamah teaches the update priority level is in three categories: high, medium, and light, and that each of these categories relates to a congestion degree of “the traffic level is heavy, or that gridlock exists” “that the traffic level is busy but not at a standstill” and “that traffic is flowing normally or at least above a minimal congestion rate” which is equivalent to the claimed “congestion degree.”

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Tolstedt in view of Basalamah to include estimating a congestion degree and updating the map based on the congestion degree. As said previously, the more frequently the map is updated, and the more information a map is updated with both directly contribute to an increase in the maps accuracy. It is important for the map shared by the various navigational aids taught by Tolstedt is as up to date as possible to ensure the safety of the users involved. Including congestion information within the map directly increases the versatility, and accuracy of the map. This could also lead to more efficient route planning and a selection of safer routes as well.


Re claim 5, Tolstedt does not teach:
The map information update system according to claim 4, wherein the server estimates positions of the multiple mobile robots based on the information on the intentions of the user to move and the information on the mobile robot positions that are acquired by the multiple mobile robots
and estimates the congestion degree based on the information on the positions of the multiple mobile robots


However, Basalamah teaches:
The map information update system according to claim 4, wherein the server estimates positions of the multiple mobile robots based on the information on the intentions of the user to move and the information on the mobile robot positions that are acquired by the multiple mobile robots at least para 49 and Figure 3C
“Real collected signals may include plenty of other sources for mobile data such as pedestrians and vehicles traveling the opposite direction. The collected cumulative direction patterns may filter out those unwanted signals based on the flow and direction of traffic. FIG. 3C shows one embodiment of using the collected cumulative direction patterns to infer the routes according to one example. The monitors 108 may programmed to detect vehicles at a first time slot t=0, a second time slot t=1 and a third time slot t=2 and as many time slots up to a predetermined amount. In this example, users are interested in a traffic route directed from south to north as indicated in arrow in FIG. 3C. The vehicle 4 is detected with the pattern that includes t=0 at location C, t=1 at location B, and t=2 at location A, and this pattern indicates a route that goes from the north to south. The vehicle 3 is detected with the pattern that includes t=0 through t=2 all at location A, and this pattern indicates that the vehicle 3 is stationary. Only vehicle 1 is detected with the pattern that includes t=0 at location A, t=1 at location B, and t=2 at location C, and this pattern indicates a route that goes from the south to north as the users are interested. Therefore, the backend server 102 will update the traffic information in location A, B, C accordingly, since the user will be interested in this route” para 49
Within this exert, Basalamah teaches a user intention to move through a desired route, and teaches polling the locations of other vehicles along that route to update the traffic information “since the user will be interested in this route.”
and estimates the congestion degree based on the information on the positions of the multiple mobile robots at least para 61 and 62
“The processing circuitry selectively updates the traffic map based on the updating priority. The processing circuitry analyzes the traffic related information obtained in step 414 and determines the update priority” para 61. 
In at least para 62,  Basalamah teaches the update priority level is in three categories: high, medium, and light, and that each of these categories relates to a congestion degree of “the traffic level is heavy, or that gridlock exists” “that the traffic level is busy but not at a standstill” and “that traffic is flowing normally or at least above a minimal congestion rate” which is equivalent to the claimed “congestion degree.”

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Tolstedt in view of Basalamah to include the multiple position estimations and congestion degree taught by Basalamah. As said previously, the more frequently the map is updated, and the more information a map is updated with will both directly contribute to an increase in the maps accuracy. It is important for the map shared by the various navigational aids taught by Tolstedt is as up to date as possible to ensure the safety of the users involved. Including congestion information within the map directly increases the versatility, and accuracy of the map. This could also lead to more efficient route planning and a selection of safer routes as well. As taught by Basalamah in at least para 49, including the estimation of other vehicles / mobile robots within the congestion data allows for the system to plan an accurate, time efficient route, saving the user time, and increasing the safety of the system.


Claims 9 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tolstedt (U.S. PGPub # 2014/0379251) in view of Song (U.S. PGPub # 2017/0189259), Tao (U.S. PGPub # 2019/0187723), and further in view of Nakamura (U.S. PGPub # 2009/0292458)

Re claim 9:
The map information update system according to claim 1, wherein when the map information is updated, the multiple mobile robots each present information that notifies the user of the fact that the map information is updated, by the presenting part

Tolstedt teaches updating a map across multiple robots in at least para 13, 61, and Figure 5
“It is yet another object of the present invention to describe a method of updating a map database comprising the steps of traversing a path with a navigational aid capable of recording location and altitude data, collecting location and altitude data about one or more objects of interest along the path in a memory device connected to the navigational aid, uploading the collected location and altitude data from the memory device to a central server, integrating the uploaded location and altitude data into existing map database, and downloading the updated map database information into one or more navigational aids for future use” para 13
“FIG. 5 better illustrates how data from multiple handheld navigation devices can be uploaded and compiled for sharing with other users worldwide. Multiple virtual walking sticks 10 (at locations throughout the world) record new geo-points as described in FIG. 3 and FIG. 4” para 61

at least para 25
“The virtual walking stick 10 also offers an audio speaker 140 for broadcasting audible directives to the user, and an optional audio jack 150 where headphones, external speakers, or an ear bud can be plugged in” para 25

Tolstedt does not explicitly teach:
The map information update system according to claim 1, wherein when the map information is updated, the multiple mobile robots each present information that notifies the user of the fact that the map information is updated, by the presenting part

However, Nakamura teaches:
The map information update system according to claim 1, wherein when the map information is updated, the multiple mobile robots each present information that notifies the user of the fact that the map information is updated, by the presenting part at least para 13
“The systems, methods, and programs distribute the update information and the updated content, update the map information based on the received update information, display a map whose area to be displayed is determined depending on the received updated content, and notify a user of the navigation device of the updated content” para 13




Re claim 14, Tolstedt teaches:
at least para 49
“The virtual walking stick 10 is used throughout the duration of a trip by a visually-impaired user to navigate both to and from a location, to detect and "feel" known and mapped objects and obstacles on a path, and to record new, discovered objects along the way” para 49
and wherein the communicating part transmits the environment information acquired by the environment information acquiring part, to a server at least para 59
“All of the new geo-points that were created and recorded during the trip are uploaded to an internet-based "cloud server", where they are collected by a database application and integrated into the existing map sets for the corresponding area (Step 440)” para 59


Tolstedt does not teach:
The mobile robot according to claim 11, wherein when the map information is updated, the mobile robot presents information that notifies the user of the fact that the map information is updated, by the presenting part.

However, Nakamura teaches:
The mobile robot according to claim 11, wherein when the map information is updated, the mobile robot presents information that notifies the user of the fact that the map information is updated, by the presenting part at least para 13
“The systems, methods, and programs distribute the update information and the updated content, update the map information based on the received update information, display a map whose area to be displayed is determined depending on the received updated content, and notify a user of the navigation device of the updated content” para 13

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Tolstedt in view of Nakamura to include the notification to the user indicating that the map has been updated. The reason for this modification would be so the user of the navigational aid would be aware that the map has been updated, ensuring that the map they’re using is the most accurate, and safest. This also allows the user to ensure that .
Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Song teaches a handle with a torque sensor in at least para 37 and teaches corresponding to an intention of the user in para 39.  However, none of the prior art of the record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions:
“a load tendency data producing part that produces load tendency data indicating a tendency of the handle load applied to the handle part based on the handle load applied to the handle part acquired during a move of the mobile robot”
It is for these reasons that the applicants’ invention defines over the prior art of record.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoon (U.S. PGPub # 2015/0197008)
Yoon teaches an analogous system utilizing a user-worn harness that tracks motion intention.
Deyle (U.S. PGPub # 2017/0225321)
Deyle teaches an analogous system utilizing a robot with similar structure of the instant application that also follows / tracks a user’s movements.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W SIMCOX whose telephone number is (571)272-5297.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.S./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666